Title: To John Adams from William Tudor, Sr., 30 September 1789
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 30 Sept. 1789

Your letter of 18th. I received last Evening & it was particularly acceptable as I had experienced much Uneasiness from the Time which had intervened since your last Favour. Notwithstanding your kind Hint at the Close of it, I was chagrined, greatly so, by reading the Paper of this Morning. Not, because I was not named as a Judge, for I think the Judges from this State are well selected & I know their Pretensions in various Respects better founded than any I could lay claim to—But the Appointment of the Attorney for the District of Massachusetts, has disappointed me. The Man Who has obtained that Place has been built up a very handsome Estate in Consequence of his Agency for most of the Refugees who had Debts due to them in this Country, & which most lucrative Employment he got by the Sollicitations of his Father while he continued in England as a Refugee. I never heard of any Attachment or Services shewn by his Family to this Country, but something very different the public Acts of this Commonwealth attest to.—
But my Humiliation is forgot in the Assurance of the Continuence of your Friendship, & I have now only to regret the occasioning you Trouble in my behalf; & that I ever wrote a Line on the Subject to the President. Blessed is the Man who never expecteth for he shall never be disappointed. This Beatitude in future I will make my own, & thus I bid adieu to the Subject forever.
It is singular that Massachusetts should continue "Nothing" from a Want of System & Union in her Delegates. And what is still more disgraceful that Her paltry Policy, & debasing Œconomy should withhold a Compensation for the Noblest Services of her ablest Citizens. Had the Vice President been born on the other Side the Potomac, how greatly would his Foreign services & American Merits have been estimated! As he belongs to New England, it is to be left to Posterity to do Justice to his Character, his Talents & his unparalleled Negotiations. And with such a glorious future Prospect, a Man ought to be content to be a Beggar—say the ungrateful, the Envious & the Miserly.
I am most truly yours
Wm Tudor